May 16, 2019                                                               Matthew J. Worthington
                                                                                      +1 720 598 3443 (t)
Hon. Linda Lopez                                                                      +1 720 274 3133 (f)
                                                                    matthew.worthington@wilmerhale.com
United States District Court
Southern District of California



Re: Stone Brewing Co., LLC v. MillerCoors LLC, 3:18-cv-00331 (S.D. Ca.)

Dear Judge Lopez,

Pursuant to the Order Setting Briefing Schedule for Discovery Dispute (Dkt. 112), Defendant
MillerCoors LLC (“MillerCoors”) submits the following short supplemental letter brief in
support of MillerCoors’ Letter Brief on Stone Brewing Co., LLC’s improper privilege claw
backs (Dkt. 114). The supplement is based on a newly-produced Stone Brewing document
that is similar to the contested document currently in dispute before the Court, as well as new
information provided yesterday in a deposition of Stone Brewing’s CEO about Stone
Brewing’s Project Gargoyle public relations campaign.

Yesterday, at the deposition of Stone Brewing’s CEO and corporate designee, Dominic
Engels, MillerCoors examined Mr. Engels on two slides included in a six-page presentation
produced by Stone Brewing (STONE00159481). The document was produced by Stone
Brewing last Friday May 10, 2019, at 10:52 pm PT, after MillerCoors filed its Letter Brief
(Dkt. 114) and Stone Brewing had filed its Response (Dkt. 119).1


 1
   Mr. Engels testified that STONE00159481 was not prepared by or for lawyers, and was
 not prepared for use in this litigation. More than an hour after Mr. Engels had testified at
 length about the document, Stone Brewing’s counsel informed MillerCoors’ counsel that
 it was “provisionally” clawing back the document based on privilege. Stone Brewing’s
 counsel did not explain what a “provisional” clawback entailed, but stated that it would
 “promptly” investigate this issue. However, Stone Brewing’s counsel stated today it is
 not able to confirm its position until tomorrow at the earliest. If Stone Brewing maintains
 its position that the document is privileged, MillerCoors will challenge that assertion and
 seek appropriate relief. Because STONE00159481 is substantially similar to the
 document at issue in MillerCoors’ letter brief (Dkt. 114), MillerCoors will submit
 STONE00159481 for in camera review pursuant to paragraph 35 of the parties’ ESI
 Order (Dkt. 74), on the belief that Stone Brewing’s “provisional” claim of privilege as to
 STONE00159481 may also help the Court resolve the issue in MillerCoors’ letter brief.
 Hon. Linda Lopez
 May 16, 2019
 Page 2


The relevant slides in STONE00159481 discuss the amount—quantified in dollars—and
extent of the marketing impact that Stone Brewing believed it generated by publicizing this
lawsuit. The rest of the presentation contains information about Stone Brewing’s other
unrelated marketing initiatives. This new document not only supports the arguments made in
MillerCoors’ Letter Brief, but it also illustrates yet another non-privileged basis for the
relevance of discovery into Stone Brewing’s publicity campaign regarding this lawsuit.
Namely, the document shows that Stone Brewing tracked and received a tangible economic
benefit from publicizing this lawsuit—which may be taken into account in assessing any
purported economic impact at issue in this case.

Sincerely,


s/ Matt Worthington
Matthew J. Worthington
